DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 13, 18, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,028,302. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.  See chart below.
Claims 1, 8, 13, 18, and 23 and 5-7, 12, 17, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5, respectively, of U.S. Patent No. 10887899. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.  See chart below.
Claims 1, 8, 13, 18, and 23 and 2, 9, 14, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9, respectively, of U.S. Patent No. 10887898. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.  See chart below.
Claims 1, 8, 13, 18, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11019645. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.  See chart below.
Application Claim
10028302
10887899
10887898
11019645
1. A method comprising: transmitting, by an apparatus to a base station (BS), a radio resource control (RRC) signaling indicating that the apparatus is capable of grant-free transmissions, wherein the grant-free transmissions are transmissions without using a request/grant mechanism to obtain an allocation of resources from the BS; receiving, by the apparatus from the BS, a signaling configuring a pilot resource, a time resource, and a frequency resource of a grant-free transmission without the request/grant mechanism; and transmitting, by the apparatus to the BS, an uplink data transmission in accordance with the pilot resource, the time resource, and the frequency resource of the grant-free transmission.
1. A method comprising: implementing, by a base station (BS), a grant-free uplink transmission scheme, wherein the grant-free uplink transmission scheme: defines a first contention transmission unit (CTU) access region, the first CTU access region being a time-frequency region in a time-frequency domain; defines a default CTU mapping scheme by mapping at least some of a plurality of CTUs to the first CTU access region, each of the plurality of CTUs being a combination of at least time, frequency and pilot; defines a default user equipment (UE) mapping scheme for pre-mapping a first UE to a first CTU in the plurality of CTUs and a second UE to a second CTU in the plurality of CTUs, the second CTU being different than the first CTU; receiving, by the BS from the first UE, an uplink data transmission performed according to the grant-free uplink transmission scheme, the uplink data transmission being received on the first CTU that is pre-mapped to the first UE without using a resource request/grant mechanism; and decoding, by the BS, the uplink data transmission blindly.

1. A method for a user equipment (UE) comprising: receiving, by the UE from a base station (BS), a high level signaling for configuring transmission resources of a grant-free transmission scheme for the UE, the high level signaling comprising an index number identifying a combination of a time resource, a frequency resource, and pilot resource in a transmission resource of the transmission resources; and transmitting, by the UE to the BS, an uplink data transmission in accordance with the time resource, the frequency resource, and the pilot resource, wherein the grant-free transmission scheme is a transmission scheme without using a request/grant mechanism to obtain an allocation of the transmission resource from the BS.
1. A method for a grant-free transmission comprising: receiving, by a user equipment (UE) from a base station (BS), a first unicast high level signaling, the first unicast high level signaling comprising an index number identifying a combination of at least a time resource, a frequency resource, and a pilot resource of the grant-free transmission; transmitting, by the UE to the BS, an uplink data transmission in accordance with the combination of the at least the time resource, the frequency resource, and the pilot resource of the grant-free transmission, wherein the grant-free transmission is a transmission without using a request/grant mechanism to obtain an allocation of the time resource, the frequency resource, and the pilot resource from the BS; and retransmitting, by the UE to the BS, the uplink data transmission in accordance with a second combination of at least a second time resource, a second frequency resource, and a second pilot resource using an asynchronous hybrid automatic repeat request (HARQ) method when determining that the uplink data transmission was not successfully decoded, wherein the second pilot resource is different from the pilot resource.
1. A method comprising: transmitting, by an apparatus to a base station (BS), Radio Resource Connection (RRC) signaling indicating that the apparatus is capable of grant-free transmissions; receiving, by the apparatus from the BS, configuration information that enables a grant-free transmission via a unicast high level signaling without using a request/grant mechanism, wherein the configuration information comprises pilot information; and transmitting, by the apparatus to the BS, an uplink data transmission using a pilot, the pilot transmitted over a pilot resource configured by the pilot information received in the unicast high level signaling, wherein the grant-free transmission is a transmission without using the request/grant mechanism to obtain an allocation of transmission resources from the BS, and wherein the transmission resources include the pilot, a time resource, and a frequency resource.
2. The method of claim 1, wherein the signaling further comprises an index number identifying a combination of the time resource, the frequency resource, and the pilot resource.


9. The method of claim 1, further comprising: receiving information of a first time frequency region and information of one or more transmission resources in the first time frequency region, wherein the information of the one or more transmission resources comprises an index of a transmission resource.

5. The method of claim 1, wherein the signaling comprises a high-level signaling.

5. The method of claim 1, further comprising: transmitting, by the UE, Radio Resource Connection (RRC) signaling to the BS that indicates a capability for grant-free transmissions.






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-9, 11-14, 16-19, and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2012/0213196 A1), hereinafter referred to as Chung, in view of Kim (US 2011/0170515 A1), hereinafter referred to as Kim.
Regarding claims 1, 8, 13, 18, 23 and 24, Chung discloses a method and apparatus for efficient contention-based transmission in a wireless communication system, which comprises:
transmitting, by an apparatus/UE to/from a BS, a RRC signaling indicating that the apparatus is capable of grant-free transmission, wherein the grant-free transmissions are  transmissions without using a request/grant mechanism to obtain an allocation of resource from the BS (Referring to Figures 13-15, statically or persistently configured in a specific frequency region of an entire transmission time duration system or cell-wise, the base station transmitting transmission configuration information for contention based uplink transmission.  The contention-based transmission resource region, which does not utilize grant transmission, may be initiated or released at an arbitrary time through cell-specific broadcast signaling, i.e. through system information, RRC higher layer signaling, or L1/L2 control signaling (e.g. PDCCH).  Location or size in a frequency resource region of the contention-based transmission resource region may vary through cell-specific signaling, i.e. high level signaling.  See paragraphs 0104-0106.); and receiving, by the apparatus/UE to/from the BS, time and frequency resource of a grant-free transmission without the request/grant mechanism; and transmitting, by the apparatus/UE to/from the BS, an uplink data transmission in accordance with the time and frequency resource of the grant-free transmission (Referring to Figures 13-15, system bandwidth may be defined as a bandwidth including a plurality of carriers which is configured through UL CA. A plurality of distinguishable contention-based transmission resource regions may be configured in the unit of a UL CC. When a plurality of UL CCs is configured, a UL CC in which a single contention-based transmission resource region is configured may be determined as a UL Primary CC (PCC) (P-cell) or a UL anchor CC or may be determined as a specific UL CC through cell-specific or UE-specific signaling (e.g. RRC signaling or L1/L2 control signaling). As an embodiment for configuring multiple contention-based transmission resource regions within a unit UL CC, two contention-based transmission resource regions may be configured by setting specific frequency resource regions of both band edges as contention-based transmission resource regions in the other transmission resource regions except for a frequency resource configured for UL PUCCH transmission, comprising time and frequency resources.  The UE transmitting uplink data utilizing the assigned resources for contention based transmission without the utilization of grants.  See paragraphs 0104-0106.).
Chung does not disclose configuration information that enables a grant-free transmission comprising pilot information, the pilot transmitted over a pilot resource configured by the pilot information, and the transmission resources include pilot resources.
Kim teaches, referring to Figure 4, the contention-based frequency band or shared allocation frequency band may be allocated based on a capability of the machine-type communication terminal. Downlink control information, system information, and the like may command the machine-type communication terminal to perform information transmission based on the contention-based radio resources or the shared allocation radio resources. The downlink control information or the system information may include contention-based resource allocation information or shared allocation resource allocation information. The downlink control information, the system information, and the like may be pre-configured or may be determined based on an activation process or a deactivation process (signaling pilot information). Physical layer information for data transmission may be determined. The physical layer information may include modulating and coding information, pattern information associated with a contention-based preamble or pilot symbol or pattern information associated with a shared allocation preamble or pilot symbol, transmission power information associated with the machine-type communication terminal, and the like (signaling pilot information to the communication terminal).  See paragraph 0072.  The contention-based radio resources may include a control area for transmitting a pilot symbol or a preamble and a data area for transmitting data.  The transmitting unit 1120 may transmit, using the contention-based radio resources, data to the machine-type communication base station 1030. The transmitting unit 1120 may transmit the data using the data area included in the contention-based radio resources. In this example, the data included in the data area may be demodulated using the pilot symbol or the preamble included in the control area.  See paragraphs 0185-0186.  As seen in Figure 4, the control information (pilot channel information) is transmitted from the base station to the communication terminal.
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the well-known time, frequency, and pilot configuration and transmission resources of Kim in the system of Chung.  One of ordinary skill in the art at the time of the invention would have been motivated to do so to reduce interference in the uplink channel between simultaneous transmitting UE’s according to resource and transmission assignment that improves data throughput by reducing overhead signaling without pre-configuration.

Regarding claims 2, 9, 14, and 19, the primary reference further teaches an index number identifying a combination of time and frequency resources (Referring to Figures 17-20, changing (shifting or hopping) the contention-based transmission resource region configuration (re-mapping) in a specific physical resource domain, the impact of collision can be mitigated by specifying a change granularity value or a start offset in a cell unit or a UE (or a UE group) unit. Changing (shifting or hopping) the contention-based transmission resource region configuration in a specific physical resource region may be applied according to a predefined pattern. If allocation of the contention-based transmission resource, comprising time and frequency, is more randomized in a specific physical resource region, a higher collision mitigation effect can be expected. To assign randomization capability, a random hopping scheme through a randomizer may be applied. As one method for assigning randomness, a generator for setting a cell-specific or UE-specific (or UE group-specific) input parameter may be used (equivalent index value).  See paragraph 0171-0173.)
Chung does not disclose pilot resources.
Kim teaches, referring to Figure 4, the contention-based frequency band or shared allocation frequency band may be allocated based on a capability of the machine-type communication terminal. Downlink control information, system information, and the like may command the machine-type communication terminal to perform information transmission based on the contention-based radio resources or the shared allocation radio resources. The downlink control information or the system information may include contention-based resource allocation information or shared allocation resource allocation information. The downlink control information, the system information, and the like may be pre-configured or may be determined based on an activation process or a deactivation process (signaling pilot information). Physical layer information for data transmission may be determined. The physical layer information may include modulating and coding information, pattern information associated with a contention-based preamble or pilot symbol or pattern information associated with a shared allocation preamble or pilot symbol, transmission power information associated with the machine-type communication terminal, and the like (signaling pilot information to the communication terminal).  See paragraph 0072.  The contention-based radio resources may include a control area for transmitting a pilot symbol or a preamble and a data area for transmitting data.  The transmitting unit 1120 may transmit, using the contention-based radio resources, data to the machine-type communication base station 1030. The transmitting unit 1120 may transmit the data using the data area included in the contention-based radio resources. In this example, the data included in the data area may be demodulated using the pilot symbol or the preamble included in the control area.  See paragraphs 0185-0186.  As seen in Figure 4, the control information (pilot channel information) is transmitted from the base station to the communication terminal.
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the well-known time, frequency, and pilot configuration and transmission resources of Kim in the system of Chung.  One of ordinary skill in the art at the time of the invention would have been motivated to do so to reduce interference in the uplink channel between simultaneous transmitting UE’s according to resource and transmission assignment that improves data throughput by reducing overhead signaling without pre-configuration.

Regarding claims 4, 11, 16, and 21, the primary reference further teaches receiving, by the apparatus to/from the BS, a second signaling configuring a second time and frequency resource for the grant-free transmission, wherein at least  one of the second time and frequency resource is different that at least one of the time and frequency resources, respectively (Referring to Figures 17-20, changing (shifting or hopping) the contention-based transmission resource region configuration (re-mapping) (second configuration with a corresponding second time and frequency resource to avoid the impact of collision) in a specific physical resource domain, the impact of collision can be mitigated by specifying a change granularity value or a start offset in a cell unit or a UE (or a UE group) unit. Changing (shifting or hopping) the contention-based transmission resource region configuration in a specific physical resource region may be applied according to a predefined pattern. If allocation of the contention-based transmission resource, comprising time and frequency, is more randomized in a specific physical resource region, a higher collision mitigation effect can be expected. To assign randomization capability, a random hopping scheme through a randomizer may be applied. As one method for assigning randomness, a generator for setting a cell-specific or UE-specific (or UE group-specific) input parameter may be used (equivalent index value).  See paragraph 0171-0173.)
Chung does not disclose pilot resources and second pilot resources.
Kim teaches, referring to Figure 4, the contention-based frequency band or shared allocation frequency band may be allocated based on a capability of the machine-type communication terminal. Downlink control information, system information, and the like may command the machine-type communication terminal to perform information transmission based on the contention-based radio resources or the shared allocation radio resources. The downlink control information or the system information may include contention-based resource allocation information or shared allocation resource allocation information. The downlink control information, the system information, and the like may be pre-configured or may be determined based on an activation process or a deactivation process (signaling pilot information). Physical layer information for data transmission may be determined. The physical layer information may include modulating and coding information, pattern information associated with a contention-based preamble or pilot symbol or pattern information associated with a shared allocation preamble or pilot symbol, transmission power information associated with the machine-type communication terminal, and the like (signaling pilot information to the communication terminal).  See paragraph 0072.  The contention-based radio resources may include a control area for transmitting a pilot symbol or a preamble and a data area for transmitting data.  The transmitting unit 1120 may transmit, using the contention-based radio resources, data to the machine-type communication base station 1030. The transmitting unit 1120 may transmit the data using the data area included in the contention-based radio resources. In this example, the data included in the data area may be demodulated using the pilot symbol or the preamble included in the control area.  See paragraphs 0185-0186.  As seen in Figure 4, the control information (pilot channel information) is transmitted from the base station to the communication terminal.
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the well-known time, frequency, and pilot configuration and transmission resources of Kim in the system of Chung.  One of ordinary skill in the art at the time of the invention would have been motivated to do so to reduce interference in the uplink channel between simultaneous transmitting UE’s according to resource and transmission assignment that improves data throughput by reducing overhead signaling without pre-configuration.

Regarding claims 5-7, 12, 17, and 22, the primary reference further wherein the signaling comprises a high-level signaling/slow signaling/a second RRC signaling (Referring to Figures 13-15, statically or persistently configured in a specific frequency region of an entire transmission time duration system or cell-wise. The contention-based transmission resource region may be initiated or released at an arbitrary time through cell-specific broadcast signaling, i.e. through system information, RRC higher layer signaling (RRC, and subsequent configuration information equivalent to a second RRC signaling, and high level signaling equivalent), or L1/L2 control signaling (e.g. PDCCH) (slow signaling equivalent). Additionally, location or size in a frequency resource region of the contention-based transmission resource region may vary through cell-specific signaling.  The contention based resource region is signaled by the BS to the UE, in which the region is designated for uplink transmission without the utilization of grants.  See paragraphs 0104-0106.)

Claims 3, 10, 15, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2012/0213196 A1), hereinafter referred to as Chung, in view of Kim (US 2011/0170515 A1), hereinafter referred to as Kim, in further view of Wager et al. (US 2011/0292895 A1), hereinafter referred to as Wager.
Regarding claims 3, 10, 15, and 20, Chung does not disclose transmitting, by the apparatus to the BS, the uplink data transmission using an asynchronous hybrid automatic repeat request (HARQ) mechanism in accordance with information indicating a retransmission received from the BS.
Wager teaches in LTE systems, data unit reordering due to HARQ retransmissions is corrected by the RLC layer, equivalent to transmitting by UE uplink data utilizing HARQ. A reordering timer is used to wait for potentially successful retransmissions in case a gap in received RLC sequence numbers is detected. The transmission of a status report to request an RLC retransmission is delayed until the timer expires, and cancelled if the retransmission was successful in the meantime. With contention based uplink, the reordering timer is only needed if MAC level retransmissions are performed and soft combining is used. Else any gap is due to loss of data. See paragraph 0143.
It would have been obvious to one of ordinary skill in the art at the time of the invention to implement the well-known time HARQ process of Wager in the system of Chung and Kim.  One of ordinary skill in the art at the time of the invention would have been motivated to do so to improve transmission recovery for last data packets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Anderson et al. (US 20130163532 A1) –  a single carrier frequency division multiple access SC-FDMA wireless system includes receiving an uplink control channel signal on an assigned scheduling request resource.
Anderson et al. (US 20130163533 A1) - received information comprises a user ID. A message granting at least a portion of an SC-FDMA resource is transmitted to a UE associated with the user ID.
Lohr et al. (US 20090116434 A1) - requesting resources for transmitting data on uplink within a mobile communication system. Further the invention relates to a network entity for allocating uplink resources to mobile terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462